Citation Nr: 0531537	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
onychomycosis of the toenails.

2.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Portland, 
Oregon, Department of Veterans' Affairs (VA), Regional Office 
(RO), which assigned an initial noncompensable evaluation for 
bilateral tinea pedis, after granting entitlement to service 
connection and which denied entitlement to a compensable 
rating for bilateral onychomycosis of the toenails.  The 
veteran testified before the Board at a June 2003 hearing at 
the RO.  In December 2003, the case was remanded by the Board 
for additional development.  The case is once again before 
the Board for appellate consideration.

The Board notes that the Veterans Law Judge who conducted the 
hearing in June 2003 is no longer with the Board.  Because 
the law requires that the Veterans Law Judge who conducted a 
hearing must participate in any decision made on the appeal 
under consideration, the veteran was asked in September 2005 
if he wished to appear at another hearing before the Board.  
On September 26, 2005, he responded that he did not want an 
additional hearing.
 

FINDINGS OF FACT

1.  The veteran's bilateral onychomycosis is manifested by 
some yellow thickening of the toes, with no functional 
limitation of the feet, no exudation or marked exfoliation, 
no systemic therapy, no systemic or nervous manifestations, 
no pain or edema, and no weakness or instability.

2.  The veteran's bilateral tinea pedis is manifested by no 
current evidence of Athlete's foot, no exfoliation or 
exudation, and no itching or ulceration, with minimal 
intermittent impact on functional capacity and daily living.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
bilateral onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Codes (DCs) 7806, 7813 (2001 & 2002).

2.  The criteria for an initial compensable evaluation for 
bilateral tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 U.S.C.A. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DCs 
7806, 7813 (2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for the benefits requested in April 1998.  The rating 
action which assigned an initial noncompensable evaluation 
for bilateral tinea pedis, after granting entitlement to 
service connection and which denied entitlement to a 
compensable rating for bilateral onychomycosis of the 
toenails was issued in November 1998.  The veteran was 
provided with a VCAA letter in March 2003, which provided 
notice of what information and evidence must be submitted to 
substantiate the claims, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  In April 2005, the 
veteran was provided a Supplemental statement of the case 
(SSOC), which included the provisions of 38 C.F.R. § 3.159, 
the regulation that implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Whiel the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The veteran 
indicated at his personal hearing that he had only received 
treatment from VA; these records were obtained and associated 
with the claims folder. He provided testimony before the 
Board.  He was also provided a VA examination.  Therefore, it 
is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claims; 
moreover, VA obtained those records that were available in 
relationship to the claims.  In addition, the claims were 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Applicable laws and regulations


Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work. These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in an April 2005 
SSOC.  Therefore, the Board may proceed with a decision on 
the merits of the claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to the applicable regulations, dermatophytosis is 
to be rated as eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. Part 4, DC 7813 (2001).  

A 0 percent evaluation is assigned for eczema with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. Part 4, DC 7806 (2001).

The amended regulations, which were effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head, face, or neck (7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC) 7806), depending upon the 
predominant disability.  38 C.F.R. Part 4, DC 7813 (2005).

According to amended DC 7806, a 0 percent evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of the exposed areas affected, 
and; no more topical therapy required during the past 12-
month period.  A 10 percent evaluation requires at least 5 
percent, but less than 20 percent, of the entire body, or 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. Part 4, DC 7806 (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

The relevant evidence of record included VA outpatient 
treatment records developed between 1996 and 1997.  He 
continued to have some yellow thickening of the great 
toenails, as well as some tinea pedis of the feet in a 
moccasin distribution.  There was no evidence of a fungal 
infection.

The report of a VA examination performed on the veteran in 
September 1998 was also reviewed.  There were some residual 
changes of onychomycosis on the medial aspect of the first 
toes of both feet, involving about half the area of the 
toenails with some yellowish, flaky, discoloration and 
thickening.  He also had some redness between the toes and on 
the medial aspect of the feet with slight scaling consistent 
with tinea pedis.  The diagnoses were residuals of 
onychomycosis of the toenails on the first toes of both feet, 
left greater than right, which was refractory to any 
treatment and causes some cosmetic problems for the veteran, 
and intermittent tinea pedis infections, with courses of 
Mycelex, causing some discomfort for the veteran.  

On August 10, 1999, the veteran reported having some 
difficulty with toenail fungus.  He was given some ointment 
for treatment.  

The veteran testified at a personal hearing before the Board 
in June 2003.  He stated that he occasionally had severe 
itching.  His toenails, particularly his great toenails, 
would be very thick and brittle.  He commented that he wore 
wide shoes to decrease the irritation on his toes.  He stated 
that he had not really been treated or medicated for his foot 
conditions since 1999.  He said that walking could be 
painful.  He also commented that when he wore steel-tipped 
boots, his toes would hurt.

The veteran was then afforded an extensive VA examination in 
June 2004.  He indicated that these foot conditions were not 
a big issue for him, that they were a minimal problem.  He 
commented that he would have a flare-up of his toenail 
problems 4 to 5 times a year.  His condition was affected by 
walking, which caused rubbing of the toes on the shoes.  He 
had reddening of the skin at the distal part of the toes 
underneath the nails, associated with small white spots, but 
never with any exudation or marked exfoliation.  There was no 
disfigurement, ulcerations, or systemic or nervous 
manifestations.  He had had no systemic therapy; the examiner 
noted that the veteran had been treated with steroids in the 
past, although this was for his foot bursitis and a neuroma.  
The physical examination noted no functional limitation of 
the feet, no tenderness, no pain, no edema, no weakness, and 
no instability.  Only the great toenails were involved with 
mild yellowish discoloration and looseness of the distal 2 mm 
of both great toenails.  There was no thickening of the skin 
underneath the toenails.  The assessment was minimal 
intermittent impact on functional capacity and daily living.  
When he did have flare-ups, he would wash his feet and use 
foot powder.  He also kept his toenails short to avoid 
irritation.

This examination also found no suggestion of Athlete's foot.  
There was no exfoliation or exudation, nor was there any 
itching.  He had no lesions or ulcerations.  The assessment 
was tinea pedis which had minimal intermittent impact on 
functional capacity and daily living.

After reviewing the evidence of record, it is found that a 
compensable evaluation for the service-connected 
onychomycosis is not warranted.  Prior to August 30, 2002, 
there was no objective evidence that this condition resulted 
in exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  Specifically, the 
examination of September 1998 mentioned that half the area of 
the toenails was involved, with some yellowish discoloration.  
There was no significant treatment for this disorder between 
the date of this examination and the effective date of the 
change in the rating criteria, effective August 30, 2002.   
He was given some ointment in 1999.  Therefore, there is no 
objective indication that the veteran suffered from the 
requisite degree of exfoliation, exudation, or itching of an 
exposed surface or extensive area so as to justify the 
assignment of a 10 percent evaluation.

There is also no indication that this condition warrants a 10 
percent disability evaluation under the rating criteria 
effective August 30, 2002.  The 10 percent evaluation  
requires at least 5 percent, but less than 20 percent, of the 
entire body, or least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  There is no indication in the 
record that the requisite area of involvement is present in 
this case.  Only the great toenails were involved, with 
discoloration and looseness of 2 mm of both great toenails.  
There is also no indication that the veteran requires 
intermittent systemic therapy; the only steroids that the 
veteran has been given was for the treatment of bursitis of 
the feet and a neuroma.  Moreover, there is no suggestion of 
exfoliation or exudation of an exposed surface or extensive 
area.  Therefore, based on this evidence it cannot be found 
that a compensable evaluation is warranted for the 
onychomycosis.

In addition, the evidence does not show that an initial 
compensable evaluation for the service-connected tinea pedis 
is justified.  Prior to August 30, 2002, there was no 
indication that this disorder had resulted in exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The September 1998 VA examination had shown 
no more than slight scaling between the toes.  There was no 
suggestion that he had exfoliation, exudation or itching of 
an exposed surface or an extensive area.  Therefore, an 
evaluation of 10 percent from the date of service connection 
to August 30, 2002 is not warranted.  Following the amendment 
of the regulations, there is no suggestion that at least 5 
percent, but less than 20 percent, of the entire body, or 
least 5 percent, but less than 20 percent, of exposed areas 
is affected.  In fact, the VA examination conducted in June 
2004, did not find any objective presence of tinea pedis.  
There was no exfoliation, exudation or itching; there were 
also no lesions or ulcerations. Nor has the veteran received 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  The 
veteran has received steroid therapy; however, this was for 
the treatment of bursitis of the feet and a neuroma, not the 
service-connected tinea pedis.  Furthermore, there is no 
indication that he has exfoliation or exudation of an exposed 
surface or an extensive area.  Therefore, it cannot be found 
that an initial evaluation in excess of 10 percent from 
August 30, 2002 is warranted under the amended regulations.

In conclusion, it is found that the preponderance of the 
evidence is against a compensable evaluation for the 
bilateral onychomycosis and for an initial evaluation in 
excess of 0 percent for the service-connected bilateral tinea 
pedis.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.




ORDER

Entitlement to a compensable evaluation for bilateral 
onychomycosis of the toenails is denied.

Entitlement to an initial compensable rating for bilateral 
tinea pedis is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


